The application of the above-named defendant for a review of the sentence of 5 years, forgery, dangerous; 2 years, theft, dangerous; consecutive imposed on October 19,1981, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence shall remain the same as originally imposed except that the dangerous designation be removed from the sentence imposed for forgery and also from the sentence imposed for theft.
The dangerous designation does not comply with statutory requirements and therefore the Defendant shall be designated as a nondangerous offender for the purposes of parole eligibility.
We wish to thank Peggy Gilliam of the Montana Defender Project for her assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, Robert Boyd